Citation Nr: 1427361	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease with permanent implanted cardiac pacemaker, status post angioplasty and coronary artery bypass grafting.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted service connection for the Veteran's heart disorder due to herbicide exposure and assigned a 10 percent rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the most recent VA examination for the Veteran's heart disorder was conducted in December 2010, more than three years ago.  The April 2011 notice of disagreement, when viewed in the light most favorable to the Veteran, provides an indication that the Veteran's condition has worsened since the December 2010 VA examination.  The Veteran contends that he becomes exhausted more quickly, cannot perform physical labor, and had to hire a full-time employee to work on his farm.  As such, VA is required to afford him a contemporaneous VA examination to assess the nature, extent, and severity of his heart disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Furthermore, the claims file reveals regular "cardiac rehab" at Auera Gregory Healthcare Center but such records have not been associated with the claims file.  Records from Sanford Cardiovascular Institute dated after June 2010 also remain outstanding, as well as records from Dr. Paul Meyer and Dr. Isaacson.  VA treatment records dated after February 2010 have not been associated with the claims file.  These records should be associated with the claims file upon remand.   

Accordingly, the case is REMANDED for the following action:

1. Gather copies of any outstanding relevant records of VA treatment dated after February 2010.  The claims file reveals VA treatment at Black Hills and Sioux Falls facilities.  

2. Ask the Veteran to identify any additional private treatment he wishes to be considered in connection with his claim, to specifically include treatment from Auera Gregory Healthcare Center, Sanford Cardiovascular Institute dated after June 2010, Dr. Paul Meyer, and Dr. Isaacson.  Such records should be sought and associated with the claims file. 

3. After associating pertinent outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his heart disorder.  The claims file should be made available to and reviewed by the examiner.  

All necessary tests and studies should be conducted, including current MET and ejection fraction measurements.    

The examiner should describe all pertinent symptomatology, including but not limited to: 

(a) whether there is congestive heart failure (and the number of episodes in each of the past years); 

(b) the workload (in METs) at which dyspnea, fatigue, angina, dizziness, or syncope results; 

(c) whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; and 

(d) whether continuous medication is required.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

4. Then readjudicate the claim under applicable diagnostic codes.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



